Citation Nr: 0709479	
Decision Date: 03/30/07    Archive Date: 04/16/07

DOCKET NO.  04-19 758	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans 
Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and brother


ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The veteran had active service from June 1956 to April 1960.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a regional office (RO) rating decision 
of April 2003.  In September 2005, the veteran appeared at a 
hearing held at the RO before the undersigned (i.e., Travel 
Board hearing).  The case was remanded for further 
development in April 2006.


FINDINGS OF FACT

1.  A hearing loss disability meeting VA criteria was not 
shown in service, or for many years thereafter, and a hearing 
loss disability shown after service is not related to any in-
service events, including noise exposure.  

2.  Tinnitus was first shown after service, and is not due to 
any in-service events, including noise exposure.  


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1110, 1112, 1113, 
1131,1137 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.385 (2006).

2.  Tinnitus was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§§ 3.303 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2005)), imposes obligations on VA in terms of its duties to 
notify and assist claimants.  

In a letter dated in January 2003, prior to the initial 
adjudication of the claim, the RO advised the claimant of the 
information necessary to substantiate the claim for service 
connection for bilateral hearing loss, and of his and VA's 
respective obligations for obtaining specified different 
types of evidence.  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Although he was not explicitly told to provide 
any relevant evidence in his possession, he was told to tell 
VA about any other additional information or evidence that he 
thought would support his claim, and that he could send this 
information directly to VA, or have VA help obtain the 
evidence.  He was also told that it was still his 
responsibility to support the claim with appropriate 
evidence.  These statements served to convey the information 
that he should provide any relevant information or evidence 
he possessed.  See Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II).  

With respect to the claim for service connection for 
tinnitus, in a letter dated in October 2004, the veteran was 
advised of the information necessary to substantiate the 
claim, and of his and VA's respective obligations for 
obtaining specified different types of evidence.  He was also 
told to provide any relevant evidence in his possession.  
Although this notice was not sent until after the initial 
unfavorable RO determination in the claims, the RO 
subsequently readjudicated the claim and issued a 
supplemental statement of the case in October 2006, thus 
curing any defects with respect to the timing of the VCAA 
notice requirements. See Mayfield v. Nicholson, 444 F.3d 1238 
(Fed. Cir. 2006).  

In addition, concerning both issues, in June 2006, the 
veteran was provided information regarding ratings and 
effective dates.  He did not respond with any additional 
information, and the claims were subsequently readjudicated, 
as indicated in the October 2006 supplemental statement of 
the case; thus, the failure to provide notice of these two 
elements prior to the initial adjudication is harmless error.  
See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Hence, 
the VCAA notice requirements have been satisfied.  See 
38 U.S.C. § 5103(a); 3.159.  

With respect to the duty to assist, service medical records 
and all records identified by the veteran have been obtained.  
VA examinations as to nexus were provided.  See McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  The veteran and his 
brother testified at a hearing before the undersigned.  The 
veteran has not identified any other potentially relevant 
records which have not been obtained.  Thus, the Board also 
concludes that VA's duty to assist has been satisfied.

For these reasons, the Board is satisfied that VA has met its 
duties to inform and assist the claimant, and the claimant 
has been provided the opportunity to participate meaningfully 
in the development of his claims.  There is no indication of 
the existence of any potentially relevant evidence which has 
not been obtained.  Therefore, he is not prejudiced by the 
Board considering the merits of the claim in this decision.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).  

II.  Analysis

The veteran essentially contends that he experienced 
considerable noise exposure during service while working as 
an aircraft mechanic.  He indicated that he noticed hearing 
loss and ringing in the ears in service, but thought it would 
go away.  He states that he experienced a gradual decrease in 
his hearing ability during the succeeding years, noticed by 
his family.  Although he had an incident of acoustic trauma 
on a firing range in 1999, he contends that he had hearing 
loss and tinnitus well before that date.  Otherwise, he 
states, he has not had significant post-service noise 
exposure.  

Service connection may be established for chronic disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303.  
Service connection may be granted on a presumptive basis for 
certain chronic diseases, if the disability was manifested to 
a compensable degree within one year of separation from 
service.  38 U.S.C.A. §§ 1110, 1112(a)(1), 1113, 1137; 38 
C.F.R. §§ 3.307(a)(3), 3.309(a).  

Service department records confirm that the veteran was an 
aircraft mechanic during his entire period of service, except 
for basic training.  Service medical records contain records 
of three audiograms conducted during service.  One of these 
was reported on an undated hearing conservation form, which 
also noted that the veteran had noise exposure on a daily 
basis for 8 hours per day, and used insert type protection, 
described as "non-elastic, (waxy)."  This form did not 
indicate he used "covers" type of hearing protection, such 
as muffs.  

As to the audiometric findings, service department 
audiometric readings prior to October 31, 1967, must be 
converted from American Standards Association (ASA) units to 
International Standard Organization (ISO) units, as it is 
presumed they were obtained using the ASA standards, unless 
shown otherwise.  As converted, the examination disclosed 
pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
20
20
20
15
LEFT
25
20
20
25
20

The second audiogram, dated in June 1958, disclosed pure tone 
thresholds, after conversion, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
25
25
--
20
LEFT
30
25
25
--
20

Finally, on the separation examination in February 1960, pure 
tone thresholds, as converted, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
10
5
5
LEFT
15
10
15
10
5

Impaired hearing will be considered a disability for VA 
purposes when the thresholds for any of the frequencies of 
500, 1000, 2000, 3000 and 4000 Hertz are 40 decibels or more; 
the thresholds for at least three of these frequencies are 26 
decibels; or speech recognition scores using the Maryland CNC 
Test are less than 94 percent.  38 C.F.R. § 3.385.  Although 
none of these findings meets the requirements of 38 C.F.R. 
§ 3.385, thresholds higher than 20 decibels indicate some 
degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 
157 (1993).  As can be seen, the two earlier audiograms were 
consistent with some hearing loss, but the separation 
examination findings were normal.  

After the veteran's discharge from active duty, the first 
medical indication of hearing loss is contained in private 
medical records dated from August 1999 to December 2000 which 
concern evaluations and follow-up regarding an incident of 
acoustic trauma that occurred in June 1999.  According to a 
report of audiometric testing conducted in August 1999, audio 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
25
25
35
50
LEFT
30
40
40
55
60

These results sufficiently demonstrate that impaired hearing 
under 38 C.F.R. § 3.385 was present at this time, in both 
ears.  

According to a September 1999 letter from C. Bedard, M.D., 
the veteran reported that in June 1999, while on a firing 
line for qualification as a security officer, before he had 
put on his ear muffs, two other officers actively fired 
approximately 30 rounds each.  The veteran had decrease in 
hearing and a ringing sound in the ears.  The impression was 
bilateral sensorineural hearing loss, with secondary 
tinnitus.  

P. Dragul, M.D., wrote in November 1999 that the veteran had 
bilateral hearing loss since June 1999 when he and two other 
officers had been actively firing guns at the same time on a 
range.  He said the veteran experienced hearing loss and 
ringing in the ears.  Dr. Dragul noted a noise exposure 
history as an aircraft mechanic for four years, from 1956 to 
1960, and that the veteran denied any other noise exposure.  
Dr. Dragul said the tinnitus was secondary to the 
neurosensory hearing loss.  

According to a September 2000 outpatient treatment record 
from R. Miller, M.D., the veteran had a history of brief 
exposure to gunfire on a shooting range just before he got 
his head phones on, and he complained of subsequent tinnitus.  
In addition, he had a history of noise exposure as a line 
mechanic in the Air Force.  The impression resulting from the 
examination was bilateral neurosensory hearing loss with 
acoustic trauma features.  A diagnosis from D. Olson, M.D., 
in December 2000 likewise noted bilateral sensorineural 
hearing loss with acoustic trauma features.  

The veteran underwent a VA audiology examination in March 
2003, which resulted in a conclusion that because he did not 
have hearing loss at separation, his current hearing loss was 
"not as likely as not" due to in-service noise exposure.  

Dr. Dragul wrote in October 2003 that he had treated the 
veteran in November 1999.  He indicated that 75 percent of 
the veteran's hearing loss shown at that time was due to his 
work-related acoustic trauma incident, and 25 percent was due 
to in-service noise exposure.  

At his hearing before the undersigned in September 2005, the 
veteran testified regarding his recollections of hearing loss 
and tinnitus in service and after service. In addition, his 
brother testified as to his recollections of the veteran's 
hearing loss, which he recalled noticing after the veteran's 
discharge from active duty.  

On an authorized VA audiological evaluation in August 2006, 
pursuant to the Board's remand, pure tone air conduction 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
35
45
50
60
LEFT
30
40
45
65
65

Thus, the veteran continues to experience impaired hearing, 
for VA purposes.  See 38 C.F.R. § 3.385.  

In August 2006, a special VA otolaryngology evaluation was 
also conducted.  The physician reviewed the claims file, and 
discussed the three in-service audiometric evaluations in his 
opinion.  As to the veteran's history of noise exposure, he 
reported routine exposure to jet engine noise while on active 
duty as a jet engine mechanic.  After service, the veteran 
said that he had worked at an airfield, during which time he 
occasionally serviced aircraft.  Subsequently, he worked for 
a railroad, and then as a security officer for a state 
hospital.  In the latter job, it was required that he 
maintain firearms certification, which required routine 
visits to a shooting range.  He reported hearing protection 
of "very little" while on active duty, and ranging from 
"off and on" to "usually" following military service.  The 
veteran described an incident on the shooting range in 1999, 
in which, while he was adjusting his ear covers, other 
individuals nearby commenced firing, and he sustained a very 
noticeable temporary hearing loss.  Audiograms shortly 
thereafter had disclosed bilateral sensorineural hearing 
loss.  

The diagnosis was bilateral high frequency sensorineural 
hearing loss and tinnitus.  The examiner pointed out that the 
veteran's hearing was normal or nearly normal on in-service 
examinations.  He also stated that the veteran's post-
military occupations at an airfield, a railroad, and as a 
security officer all involved significant noise exposure.  In 
light of these factors, his opinion was that the veteran's 
current sensorineural hearing loss, first documented 39 years 
after service, was more likely than not attributable to his 
post-military nose exposure.  The examiner stated that it 
would be speculative to assert that the in-service noise 
exposure predisposed him to later damage from acoustic 
trauma.  

The veteran also gave a history of constant high-pitched 
ringing in both ears which he said began in service.  The 
examiner stated that given the normal hearing acuity at 
discharge, and the lack of documentation of tinnitus in 
service and for 40 years after service, it would be 
speculative to attribute the current tinnitus to in-service 
noise exposure, or to opine that in-service noise exposure 
somehow predisposed the veteran to later development of 
tinnitus.  

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Madden v. 
Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 
523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 
367 (2001).  Equal weight is not accorded to each piece of 
evidence contained in the record; every item of evidence does 
not have the same probative value.  

A layman, such as the veteran, is competent to give evidence 
about what he experienced; for example, he is competent to 
report that he had certain injuries during service or that he 
experienced certain symptoms.  See, e.g., Layno v. Brown, 6 
Vet. App. 465 (1994).  A layman, however, is not competent to 
diagnose any medical disorder or render an opinion as to the 
cause or etiology of any current disorder because he does not 
have the requisite medical expertise.  See, e.g., See Routen 
v. Brown, 10 Vet. App. 183, 186 (1997); Espiritu v. 
Derwinski, 2 Vet.App. 492 (1992).  Competency must be 
distinguished from weight and credibility, which are factual 
determinations going to the probative value of the evidence.  
Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  

Thus, the veteran is competent to report a subjective 
decrease in hearing, but not whether a hearing loss 
disability, as defined in 38 C.F.R. § 3.385, is present.  
Although he and his brother recall noticeable hearing loss 
immediately after service, the separation examination was 
normal.  Although Dr. Dragul concluded in his October 2003 
statement that the veteran's 25 percent of the veteran's 
hearing loss was due to in-service noise exposure, it must be 
noted that Dr. Dragul did not examine the veteran until more 
than 39 years after service, after the veteran had already 
experienced the intervening acoustic trauma.  Further, there 
is no indication that he had the claims file for review.  

Moreover, the lapse of many years between the veteran's 
separation from service and the first treatment for the 
claimed disorder is evidence against the claim.  See Maxson 
v. Gober, 230 F.3rd 1330, 1333 (Fed. Cir. 2000).  In this 
regard, Dr. Dragul's opinion was based on a history of no 
significant noise exposure between service and the June 1999 
acoustic trauma incident, whereas the VA examiner in August 
2006 elicited a history of other post-service occupational 
noise exposure.  These differences illuminate the 
difficulties in attempting to accurately recollect events 
which occurred many years earlier.  Additionally, because the 
VA examiner, in August 2006, had a more complete record 
available for review, including the service medical records, 
his opinion is more probative.  Considering all of these 
factors, the Board finds that the preponderance of the 
evidence is against the claim for service connection for 
hearing loss.  As a result, the benefit-of-the-doubt does not 
apply, and the claim must be denied.  38 U.S.C. § 5107(b); 
see Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

A similar analysis applies to the tinnitus claim.  The 
service medical records show no complaints of tinnitus.  
Although reported in the 1999 and 2000 evaluations, at that 
time, the veteran specifically attributed the onset of his 
tinnitus to the recent acoustic trauma.  Indeed, there is no 
medical evidence relating tinnitus to in-service disease or 
injury, to include the claimed noise exposure.  Thus, the 
preponderance of the evidence is against the claim for 
service connection for tinnitus, the benefit-of-the-doubt 
doctrine is inapplicable, and the claim must be denied.  38 
U.S.C. § 5107(b); see Ortiz, supra; Gilbert, supra.  

	





ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.



____________________________________________
CHARLES E. HOGEBOOM
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


